Citation Nr: 0103403	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for basal cell 
carcinoma of the nose.  

3.  Entitlement to service connection for seborrheic 
keratosis.  

4.  Entitlement to service connection for headaches and 
forgetfulness, claimed as due to an undiagnosed illness. 

5.  Entitlement to an increased rating for a left elbow 
disorder, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1959 to August 1961, from September 1961 to September 1973, 
and from August 1991 to August 1992.  The veteran had service 
in Southwest Asia from September 3, 1991 to August 9, 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating action.  A 
notice of disagreement with that decision was received in 
February 1998, and a statement of the case was issued later 
that same month.  The veteran perfected his appeal in March 
1998.  In connection with his appeal, the veteran appeared at 
a hearing conducted at the regional office (RO) in June 1998.


REMAND

As an initial matter, it must be observed that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Regarding the veteran's claims concerning hearing loss, and 
basal cell carcinoma of the nose, the Board notes that these 
were previously considered.  Service connection for hearing 
loss was denied in a July 1994 rating action, and service 
connection for basal cell carcinoma of the nose was denied in 
a February 1996 rating action.  Under applicable legal 
criteria, these rating decisions are final.  The record 
reflects that the veteran received notice of the rating 
decisions, and of his appellate rights, and failed to file an 
appeal within one year of notification.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  A claim 
may be reopened, however, if new and material evidence is 
submitted. 38 U.S.C.A. §§ 5107, 5108 (West 1991).  New and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a) (1998).

The Board's review of the record reveals that the RO does not 
appear to have considered the veteran's claims as attempts to 
reopen those which have been previously denied, and in any 
case, did not provide the veteran and his representative with 
the citation to the relevant laws and regulations pertaining 
to reopening a claim, or submitting new and material 
evidence, in either its February 1998 statement of the case 
or its September 1998 supplemental statement of the case.  
This is a violation of 38 U.S.C.A. § 7105, which requires 
such citation, and the failure to provide this information 
prevents the veteran from presenting effective argument of 
his case.  In order to ensure due process of law in this 
regard, it will be necessary to return the case to the RO, so 
that the veteran's claims may be considered under the 
appropriate standard, and if they continue to be denied, that 
he may be provided a supplemental statement of the case that 
explicitly identifies the criteria by which evidence is 
evaluated to determine whether it is new and material. 

Regarding the veteran's claim for service connection for 
seborrheic keratosis, it is unclear from the current record 
exactly where or when the veteran was treated for this 
disability, if at all.  In addition, while the veteran was 
diagnosed to have seborrheic keratosis when examined for VA 
purposes in 1995, the report from this examination did not 
include any opinion as to whether this condition was related 
in any way to the veteran's service, and particularly the 
body rash noted in 1965 service records.  In view of this, 
and to comply with the Veterans Claims Assistance Act, the RO 
should attempt to obtain all treatment records as may exist 
for seborrheic keratosis, and have the veteran re-examined 
for VA purposes.  

With respect to the veteran's claim for an increased rating 
for his left elbow disability, the Board notes that the 
veteran  was apparently last examined for VA purposes in this 
regard in 1992.  A current examination of that disorder would 
be useful in adjudicating this issue, and should be 
accomplished before a final determination is entered.  

As to the claims for benefits related to undiagnosed 
illnesses, the veteran indicated at his June 1998 hearing, 
that he has had periodic headaches since his service in 
Southwest Asia, and that he has become forgetful since that 
service.  Before a final determination in this regard is 
entered, it is believed that the veteran should be given an 
opportunity to submit evidence of objective indications of 
signs and symptoms of these disabilities for which service 
connection is now sought, and that an examination in this 
regard should be accomplished to satisfy the requirements of 
the recently enacted Veterans Claims Assistance Act.  

Under the circumstances described above, this case is being 
remanded to the RO for the following:  

1.  The RO should review the evidence of record and 
enter its determination as to whether new and 
material evidence has been submitted to reopen the 
veteran's claim for hearing loss, and basal cell 
carcinoma of the nose.  In the event one or the 
other, or both claims are reopened, the RO should 
conduct a de novo review of all the evidence of 
record, to determine whether service connection may 
now be granted.  If any decision is adverse to the 
veteran, he and his representative should be 
provided a supplemental statement of the case which 
complies with the provisions of 38 U.S.C.A. 
§ 7105(d)(1).  In particular, in the event it is 
determined that new and material evidence has not 
been submitted to reopen one or both of the 
veteran's claims, the supplemental statement of the 
case must contain citation to 38 U.S.C.A. § 5108 
and 38 C.F.R. § 3.156.  It must also discuss how 
the cited law and regulations affected the decision 
and provide the reasons for the determinations made 
in the matter.  

2.  The veteran should be asked to provide a list 
containing the names of all health care 
professionals and/or facilities (private and 
governmental) where he has been treated for 
seborrheic dermatitis since his discharge from 
service, and his left elbow disability, since 1996.  
Then, after securing the proper authorizations 
where necessary, the RO should attempt to obtain 
all the records of treatment from all the sources 
listed by the veteran which are not already in the 
file. 

3.  The RO should also give the veteran the 
opportunity to submit evidence of objective 
indications of signs and symptoms of his claimed 
forgetfulness and headaches, which he believes to 
be due to undiagnosed illnesses.  

4.  Next, the veteran should be accorded a VA 
examination regarding his service-connected left 
elbow disability and any seborrheic keratosis.  The 
claims folder should be made available and reviewed 
by the examiners prior to the examination.  All 
indicated tests should be conducted and the 
examiners should review the results of any testing 
prior to completion of the report.  The report of 
examination should include a detailed account of 
all manifestations of seborrheic keratosis and left 
elbow pathology found to be present.  The examining 
physician should provide complete rationale for all 
conclusions reached.  

	a.  With respect to the functioning of the 
veteran's  left elbow, attention should be given to 
the presence or absence of pain, any limitation of 
motion, swelling, ankylosis, crepitus, deformity, 
flail joint, or impairment.  The examiner should 
provide complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or, of pain on 
motion.  The examiner should provide a description 
of the effect, if any, of the veteran's pain on the 
function and movement of his left elbow.  In 
particular, it should be ascertained whether there 
is additional motion lost due to pain on use or 
during exacerbation of the disability.

	b.  The examiner of the veteran's elbow is 
requested to comment on the degree of limitation on 
normal functioning caused by pain.  Range of motion 
testing should be conducted on the left elbow.  The 
examining physician should specify the results in 
actual numbers and degrees.  The examiner should 
also indicate the normal range of motion for the 
areas tested and how the veteran's range of motion 
deviates from these norms.  

	c.  With respect to seborrheic keratosis, the 
examiner should set forth where on the veteran's 
body this condition is present, if at all, and if 
it is present, provide an opinion as to whether it 
is at least as likely as not that it is related to 
any in-service events, and in particular, a body 
rash noted in 1965.  

5.  The RO should also schedule the veteran for a 
VA examination concerning his complaints of 
headaches and forgetfulness contended to be due to 
an undiagnosed illness, arising from his service in 
Southwest Asia.  The RO should also inform the 
veteran of the consequences of failing to report 
for the scheduled examination.  The examiner(s) 
should review the veteran's claims file prior to 
the examination, and address each of the veteran's 
symptoms individually, (headaches and 
forgetfulness), and provide an opinion as to 
whether or not there are any clinical, objective 
indications of these symptoms, if that is possible 
for such complaints.  If such objective evidence is 
present, the examiner should provide a description 
of the evidence or indications.  Furthermore, for 
the symptoms alleged by the veteran, (headaches and 
forgetfulness), the examiner should provide an 
opinion as to whether either is attributable to a 
"known" clinical diagnosis, in light of the 
medical history and examination findings.  If so, 
the examiner should identify the diagnosed 
disorder, explain the basis for the diagnosis, and 
render an opinion as to the etiological basis of 
the diagnosed disorder and its date of onset.  All 
necessary tests and studies should be performed and 
the findings reported in detail.  If specialist 
examinations are appropriate to rule out known 
diagnoses, such examination(s), should be 
scheduled.

6.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing 
of this case in light of the changes in the law, 
the RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as any pertinent 
formal or informal guidance that is subsequently 
provided by VA, including, among other things, 
final regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also should 
be considered.  

7.   The RO should then re-adjudicate the veteran's 
claims that remain in appellate status.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issues as may then be on appeal.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


